   CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 1 of 24



US v Michael Hari
CR 18-150(1) (DWF/HB)




                             Exhibit C
               CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 2 of 24
AO 106 (Rev. 04/10) Applicition for a Search Warrant



                                       UNITED STATES DISTRICT COURT                                                 FIL
                                                                      for the                                             MAR JB 2018
                                                            Central District of llli.nois

               In the Matter of the Search of                                                                                 ,f (fJH01a
         (Briefly de.scribe tlie property to be searcl1ed



                                                                          I                             ?Oft, 5
          01· liie11t!I)' the person by name and address)                            Case No. 18-MJ•
2     West 1st Street North, Clarence, Illinois, al;l further
               described in Attachment A.

                                             APPLICATION FOR A SEARCII WARRANT
             I, a federal law enforcement officer or an attomey for the govemmenti request a search warrant and state under
penalty of perjwy tbat l have, reason to believe that on the following person or property (identify 1he periso11 or describe 1J1e
pr,QJJertil to b~ searcJ,ed and ~ive Jts /Qr;,atipnl.t            . .               .
  :::.:ee:Attacnmem A, Wh'ron 1s anacns:a hereto and specifically incorporated herein by reference.

located in the               Central
person or describe the property to be seized):
                                                 District of
                                                               -----------
                                                                   Illinois , there is now concealed

 See Attachment B, which is attached hereto and specifically incorporated herein by reference.
                                                                                                                              (identify the




          The basis for the search under Fed. R. Crim. P. 4l(c) is {check r:me or more):
                 ti'
                  evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 f!i property designed for use, intended for use, or used in. committing a crime;
                 CJ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
               Code Section                                                          Offense Description
        18 u.s.c . §§922(0), 844(i).,              Possession of a machinegun, arson, attempted arson, using a destructive device
        924(c), & 1951                             during a crime of violence, and robbery

          The application is based on these facts:
        See affidavit of FBI Special Agent Barbara Robbins


           rff Continued on the attached sheet.
           •    Delayed notice of,_ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                under 18 U.S.C. § 3 l03a1 the basis of which is set forth on the attached sheet.

                                                                                ~ ,ea/4_
                                                                                                 Applicant's signature

                                                                                    Barbara Robbins, FBI Special Federal Officer
                                                                                                 Printed name and title
Sworn to before me and signed in my presence.

Date:            03/23/2018

City and state: Ur._b_a_na""',__I_L_ _ _ _ _ _ __                                    Eric I. Long, Unlted States Magistrate Judge
                                                                                                 Printed name and title




                                                                                                                                              00000332
     CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 3 of 24




                                         AFFIDAVIT

       I; Barbara Robbins, being ciµly swot:n, depose and state;

                                         Introduction

       1.      I am a Detective Sergeant with       University of Illinois Police

Department and have beensc,for approxitx\ately 2lyears. In addition, lhavebeen

assigned as a Special Federal,Officer to th~ Federal. l3µx:e~u .Qf Itty~stigation (FBI), Joint

Terrorism Task Force QTTF) for the last 5 years. My duties with the FBI include

investigating domestic terrorism such as violent crimes and bombings within the

Continental_tJ11i~d~tates. l 111a,:intainmultiple duties :with the Police Department as

well, including security detail for       level officials visiting the University. I have

extensive experience in executing search warrants, arrest warrants, interviews and

seizures of evidence.

       2..     I make this affidavit irt511pport of an applicationfQr a search war:rantfor

2   West 1st Street North, Clarence, Illiliois 60960 (see Attachment A) for items

described in Attachment B. This residence is was occupied by MICHAEL HARI.

MJ:CHAEL.I-JAR[,JQE MORRIS., MICHAELMCWHORTERt and ELLIS IIEJ" MACK,

have been charged with possession of a machinegun,           violation of.18 U.S.C. § 922(0).

This affidavit is intended to show only tltat there is sufficient probable cause for the

requested warrant and doesnotsetforth.all ofmy knowledge about this matter•.




                                                                                                 00000333
     CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 4 of 24




                                                   Probable Cause

        3;      On Augu.st ~, 2017, an explosive device was thrown through the. window

  the        Al Farooq Islamic   .._,_,iu.......   (DAF), located at 8201 Park Avenue South,

Bloomington, Minnesota, at approximately                      a.m.    device exploded while five

inqiyiduajswereirlsidethe:bµilding; .causing ext~ve.dam~e._ Sµbsequentto the-

explosion, FBI Minneapolis condttcted._an interview of a witness who was present

during the explosion. The witness stated he exited the front door of OAF Mosque after

prayer, and while walking to his vehicle,heard the noise ofglass breaking. The witness

turneµ toloo!,<towarqthe,noise-and observed ii man.-:runfrom. the exterior ofDAF toa
dark-colored truck The witness observed the truck depart the parking lot at a high rate

of speed. FBI Minneapolis collected video from DAF which captured the exterior

parking.lot. Shortly before the explosion, a dark truckhtseen departing>the parking lot

of DAF Mosque.

                On November 7, 2017, a secretary at the Women's Health Practice entered

the_ 1:>uildinglocated at 21256. NeilSt., Champaign, illinois,at approximately 7:30a.m.

Once in the puildirtg, she discovered a broken window, glass on the floor,and-a device

on the inside     the surgical room. The vVomen1 s Health Practice is a medical practice

for women's services, which includes abortions.

        5;      Multiplelaw enforcementagenci.es resppnded to the sceneittcluding the

University of Illinois Police Department, Champaign Police Department, FBI, and ATF.

The device was rendered safe. The device itself was described as a segment of PVC pipe

with_a plastic cap e>n.one end and ·duct tape over the other end. The powde1; located

                                                          2




                                                                                                   00000334
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 5 of 24




within the pipe was determined to have the presence of thermite, a pyrotechnic

compound. Amagnesium.strip·WijS also presentirrthe devic:,e .. The <::oinbination ofthese

factors led th.e bomb technician to the initial conclusion that the device was designed to

burn. Responders also noted that the room in which          device was located was the

surgicalro91.nand ~ntaine(i o~ygen\anl<s.

       6..    On December 26, 2017, the Ford County Sheriff, Mark Dor~, gave the FBI

multiple photographs. Sheriff Doran advised he received the photographs from an

individµal, wh() has access.to everything inside the residence .of HARI's parents' home,

andwhotook the photographs/The inc:lividual tookthe photograp~ on approximately

December 16, 2017, at HARI's parents' home in the room that HA.RI occupies when he

is there. The individual said that, whlleHARlhas his own place in Clarence, Illinois, he

stays ,;1.t his parents' ho:111.e quite often because .hi$ ClareI\ce home has no.running water

or electricity. Below are some of the photos:




                                              3




                                                                                                 00000335
       CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 6 of 24




         7.   After the individual provided the photographs; he/she became a

confidential source (CSl). CSl reported that HAR! has guns and bomb-making material

        HARl' s parents' home.       has no crhninal history. CS1 's motivatiou for

cooperation is that he/ she does not wantanyone to get hurt.The FBlhas paid CSl

approximately $1,000 to date foriI;\fprmation provided.

         8.   On January 27; 2018, a second :eonfidential source (CS2)1 provided

information that three individuals - HARI, MCWHORTER, and MORRIS - were

responsible for the bombing carried out at the OAF Mosque, in Bloomington,

Minnesota, as well as the attempted bombing at the Women's Health Practice

Champaign, Illinois. CS2. reported tobe awarepf this information b~ause CS2 had

previously worked for HARirwho recruitedCS2 into Bl1 orgclllizatiqrt ledJbyflAR[,


   1CS7,has .~ criminal history that includes convictions for possession of drug paraphernalia/
possession otcannabis charges in the late 1990s. In. the early 2000s, CS2 had a conviction for
drunk driving and misdemeanor assault; CS2 cutret\1:ly.has a]>$ding attempted assault charge.
CS2 has been paid $1,000 by the FBI for information provided.


                                              4



                                                                                                  00000336
     CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 7 of 24




       9.     CS2 reported seeing, during a meeting on or about January 27, 2018, in the

group's possession, illegal firearms (fully automatic), M4s, video jammers, and

tannerile, which the group lockl:'d in a safe inside HARI's store/office in Clarence,

Illinois. CS 2 also said that one night when CS was drinking with lv1ORRIS and

MCWHORTER, MORRIS began talking about throwing a black powder pipe bomb at a

mosque in Minnesota. MORRIS told CS2 that he made the pipe bomb and that

MCWHORTER threw it in the mosque. MORRIS claimed HARI was going to pay them

$18,000 for their participation in the lVl:innesota bombing. MORRIS later told CS2 that he

made and placed the incendiary device at the Women's Health Practice in Champaign.

MORRIS complained to CS2 that it did not go off and MORRIS had no idea why.

MORRIS told CS2 that the truck, which was used to get away, was rented in

Champaign, possibly at Enterprise Rent-A-Car.

       10.    Records obtained from Enterprise Holdings indicate that HARI rented a

black Nissan Frontier crew cab on July 27, 2017, with a beginning mileage of 13,873. The

vehicle was returned on August 6, 2017, the day after the Minnesota bombing, with an

ending mileage of 16,948. The round trip distance from Champaign, Illinois to

Bloomington, Mmnesota is approximately 1,040 miles.

       11.    On February 13, 2018, CSl provided pictures of items in the garage at

HARI's parents' home in Paxton, to ·which HARI has access. Included in the pictures

was a photograph of the Anarchist's Handbook/ which includes instructions for the

creation of thermite. The photographs also show tools, such as a drill, that may be used

in the creation of a pipe bomb.

                                             5




                                                                                             00000337
     CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 8 of 24




       12.    On February 19, 2018, a tip was provided by email to the Bureau of

Alcohol, Tobacco, Firearms and Explosives' (ATF) anonymous tipline indicating

explosive devices were contained in a suitcase and one gray bag, in a shed at the back of

the property located in Clarence, Illinois. The tip stated:

       this is a possible terrorism threat i know a man named IT.O.] he is about
       30 years old he is always talking about getting the n              and here
       Jately he said he is really going to get them he has been buying a lot of
       wierd chemicals like nail polish remover and battery acide and i thought
       he was making meth because he has science things like beakers too but
       he said no it is for a n     schredder and he has four big black suitcases
       in his shed and a little greay bag and they are full of stuff like pipes and
       caps and wires nails and he told me to watch the news this week he lives
       at [Address in Clarence, Illinois] his house is a brown and yellow trailer
       and a garage put together and he has a lot of sheds but the one with that
       stuff in it is the red shed with white boards that is far in the back of his
       yard i knmv his kid and we hang out but i am afriad someone will get
       hurt if someone doesnt do something i also sent something about it to
        the nc\vspaper so if you just blow it ufflikc you did tlrnt school schooter
        kid in florida the press will know you got a tip so you better check it out
        just saying you did scre,v up once and h<.:~ has a rebel flag on a pole in
       front of his house there is lots of them in town but his is the brown and
       yellow house on the north end of main road he also has kids and he just
       got out of jail [J.O.J and you better check it out because i thin it is homb
       stuff for sure.

       13.    An FBI Computer Scientist was provided the IP address from which the

above referenced email originated. He determined that the IP was a proxy, which is

generally intended to ensure anonymity and make difficult any trace back.

       14.    On the same day, the Ford County Sheriff's Department, University of

Illinois Police Department, and the FBI, responded to the address determined to be

J.0. 's residence. A consent search of the residence was conducted, which resulted in
                                              6




                                                                                            00000338
        CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 9 of 24




multiple explosive devices being discovered, in a shed at the back of J.O. 1s residence,

just as the tip had indicated. J.O. and his wife were very cooperative during the entire

search of the premises. Both J.O. and his wife said they did not !mow anything about

the devices that were discovered, and said they believed HARI was responsible for

placing the devices on his premises.2

         15.     One of the devises recovered at J.O.'s residence was a pipe bomb attached

to a small green propane tank. Photographs of the device were taken by a robot used to

render the devices safe. CSl reported to be aware that in approximately 2008, HARI had

possession of multiple green propane tanks. CS1 said they were smaller in size, like

"one you would take to go camping." CSl observed the picture taken by the robot and

said the tank looked "very similar to the tanks HARI had possession of in 2008."

          J 6.   On February 19, 2018, CS2 took screen shots of a Facebook post by

MCWHORTER, which s,1id "Clarence gonna be on the news again, this shit is crazy

man". Shortly after another Facebook user commented, ''Mike Hari?" the post was

deleted.

          17.    On February 20, 2018, CS2 conducted a consensual recording of a meeting

that included HARI, MORRIS, and MCWHORTER. During the conversation, CS2 said




    2It should be noted tlrnt J.O. has a pending case against 1TARI, for an alleged assault that
occurred in June 2017. The inciden.t involved a fight/argument behVeen the two when HAR.I
accused J.0. of being on his property. Allegedly, HARl held J.O. down and subsequently held
an air so.ft gun to J.0.'s head until police arrived. HARI appeared in court on January 23, 2018.
According to the Ford County Sheriff's Department, the case is scheduled for a hearing on
March 13, 2018, and trial on April 9, 2018.


                                                7




                                                                                                    00000339
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 10 of 24




he/she thought it was out of place for MORRIS to make a comment about thel'bang

bangs." HARl.said, "Yeah that was a little out ofplace." HARllater said, "Well., I trunk

we are ina friendly crowd., and we moved that stuffalreacly_anyway. HARlthensaid,
                                                                       11




"There is nothing illegaLin our vault."·-

       18.    On February 27, 2018, law enforcement conducted a neighborhood

canvass in an attempt to find any witnesses who may have knowledge of the devices

that were discovered on.J.O.' s property. Durin.g the canvass, multiple people were

interviewed,.including MCWHORTER's-brother (hereafter.,."the brpthe:r"). v\Then law

enfpr<=etnet).tque~otted the b:rc,ther on who._lived athis home, the brother appeared

misleading about who. liv-ed·at his residence. Law enforcement requested:to conduct a

search of the brother's residence and the brother consented to a search     his residence.

The brother said that a few days earlier, HARI. and MORRIS had arrived at his

residence in a Ford Taurus and dropped off a bag. A search of the resiclence revealed

four shotguns _and four.assault rifles inside acamollflage bag.Law enforcement .also
recoyered a bla,ck hard-gun case, a green plate carrier with soft armor, and a bandoleer

containing .multiple12'cgauge bullets. An ATP special agent later indicated that three of

the four ARs field-tested     be fully automatic. Based on information and belief, these

firearms would meet the definition of a "machinegun," as defined by 18 U.S.C. §

921(a)(23) ancl 26, U.S.<:. §.5845(b).

       19.     When asked t9 clarify whyHARland MORRISbroughtthe guns to his

hoµse, thebrothersaid:HARt•told-li.im, "thepqlicewillwanttocome talk tome,.canI·

keep them here until I speak to them?1' MORRIS told the brother that HAR! did not

                                             8




                                                                                             00000340
   CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 11 of 24




want to have the guns when the police come to speak to him. The brother said he placed

the shotguns in the case when BARI and !v1ORR1S arrived, and admitted his DNA

would be on the shotguns. The brother thought HARI and MORRIS dropped the

weapons off on February 20, 2018, between 2:30 p.m.-3:30 p.m., "before the kids got off

school." MORRIS carried all the weapons up the stairs. While law enforcement officers

were interviewing the brother on his front porch, HA.RI arrived driving a gray Mazda.

HARI identified himself as "Mike Hari." I asked HAR! if I could help him. HARl said

he wanted to speak to the brother. I advised I-I.ART that I was speaking to him, and that

he could come back when our conversation was finished. HARI then asked the brother

where "EJ" was. ("EJ" is the nickname of ELLIS MACK.) The brother advised HARI

that MACK was at MCvVHORTER's house down the road. HARI looked into the front

door of the brother's residence for approximately five seconds, then departed in the

gray Mazda. FBI Special Agent Joel Smith observed HARI drive to MCWHORTER's

residence.

       20.    The brother also said that, approximately one month earlier, hef .HAR.I,

and MORRIS were at HARI's store/office in Clarence when HARl asked, "do you want

to see some science stuff?" The brother said rrARI poured some fluid in the snow on the

doorstep of the store/office, then placed a piece of "a braided wire [approximately] one

inch iI't length, that was flat" inside the fluid. After a few minutes, the metal and fluid

began to glow and eventually ignited for approximately 2-3 minutes. TI1e brother said

the fluid was contained in a. "brake fluid bottle" approximately 8-12 inches high.



                                              9




                                                                                              00000341
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 12 of 24




       21.    According to the brother, on another occasion approximately one month

ago, HA.Rt :tvIORR1S, and he were again at the store/office when HARI pulled out two

containers from the store/ office. The brother described the containers as "clear" and

"about the sjze of a coffee can." Both containers were approximately 1/3 full. One

container had a white powdery substance inside, while the other container had a red

powdery substance inside. The brother did not know what either of the powdery

substances contained. According to the brother, HARI took a scoop of the red powder

and poured it in a burning fire, hoping it would ignite, but nothing happened. 'When

nothing happened, HARI said, "Oh, that didn't do anything." MORRIS said the

powdery substances should bum really hot."
                             11




       22.    According to the brother, a couple days after the incident with the

powder, he was again at the store/office with HAR! and MORRIS. The brother said he

saw BARI and MORRIS cleaning some of the same weapons that were taken from his

house by law enforcement on February 27, 2018. When the brother saw the weapons, he

said "those look neat." HARI responded, "Don't tell anyone I don't want a lot of people

knowing I have them." HARI said, "They are lightly modified, two are semi-auto and

one is fully auto."

       23.    On February 2.8, 2018, Agent Smith interviewed MCWHORTER' s wife and

her minor daughter (hereafter, "the ivife" and "the daughter"). According to the wife,

her last communication with MCWHORTER was on February 27, 2018, when

MCWHORTER called from MACK's phone. The wife said she told MCWHORTER that



                                            10




                                                                                          00000342
   CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 13 of 24




the FBI only wanted to talk to him and asked MCWHORTER where he was.

MCWHORTER replied,, "I can Uell you,J love you" and then ~nded the call.
                               1




       24,    The daughter said that onFebruary 271 2018, during the cpnsertt search C>f

MCWHORTER's brother's house,she.wasathome.She said HARiwasalso at the

house and that he was·on the phone with MCWHORTERfor approximately 2;.3

minutes. HARitold the daughter, "If the FBI wants to talk to you, tell them you want to

talk to a lawyer." HARi then stated, "I will wait here to fin(i oµt wll.atjs going 011 down

the roaci,I' referring to the search at the brother':s house. The daughter also said HARI

kept going :in a11d out of the hoµse.She.$aidHARI eventually pushed EJoutthedoor

saying; "Let's go fora ride." The daughter believed HAR! appeared to be in a rush and

that EJappeared as though he did ·not wantto

       25.    On the same          the wife provided me with three cellular telephones she

claimed belonging to HAR!, MCW:HOR1ER, and MORRIS. She said the blackZTE

phone belong~d to HARi, which she thought he µnintentiottaUy left due to HARibeing

i:na rushto leave;the blackphone with a cracked screenbelongedto MORRIS; and the

silver phone with the black/red protective case belonged to her husband,

MCWHORTER. She said MCWHORTER's phone was not ph1. protected and the

assigned number ended in 1768.

       26..   On March 10,2018,AgentSmithi:ntervie-wed:tvIC\'VHORTER.

MCWHO~l'ER initially denied having an:y knowledge of any type<of e,q,lqsi:veQ~

incendiarytype ofc::levi~s .. MCWHORTERsaid he was aware of four shotguns and four

assault rifles that belonged to HAR!. MCWHORTER described one of the assault rifles

                                             11




                                                                                              00000343
   CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 14 of 24




as "really small" and said three rifles had aluminum lowers. MCWHORTER also said

three of the rifles were illegal; two were "fµIl auto" a.nd two were "way too damn

short.'' MCWHORTERsaid the rifles belonged to HARI and that HAR.I bought all the

pieces to build the assault rifles (ARs). MCWHORTER said he assisted in drilling an AR

to enable it to shoot fullyautornatic. HARlinstructed MCWHORTER on how to make

the alterations. The ARs were drilled atHARI's parent's house in the garage. I-!ARI,

MORRIS, MCWHORTER and MACK knew the weapons wer~ f:uUy c1utoll'l.atic pecause

th~y all firecLtl:le weapons outside. ofPaxton.According to MCWHORTER; the weap,011~

had beenstoredJnavault inHARI's office in Clarence. MCWHORTBRsaidJaw

enforcement would £ind his fingerprints on the ARs. MCWHORTER admitted to

bringing the ARs and shotguns to the brother's house in a camouflage bag and a black

plastic case. MCWHORTER's description       the bags and weapons 1natches the

description of what law enforcement officers seiz~d from the brother's house on

February 27, 2018.

      2'7.   MCWHOJiTERadmitted to his participationin the attempted bombing of

the Women's Health Practice on November 7, 2017. MCWHORTER said HARI,

MORRIS, and MCWHORTERwere in a gray Dodge Ram 2500, which HARI rented at

Enterprise Rent-A-Car in Champaign. (Records obtained from Enterprise reve!:lle~l thaJ

HAR! haci rented a grey Dodge Ram at the time the pipe device Vvas left in the women~s
clinic.) ,MCWHORTER said the thermite device was.made in Oarence before the·.

attempted bombing; MCWHORTER said HAlU.madethe device.outofa white PVC

pipe. MCW'HORTBRsaid "in. the middle ofthe night" MORRIS was dropped off; that

                                           12



                                                                                         00000344
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 15 of 24




MORRIS proceeded to smash the window and threw the device in the \vmdow at the

practice; and. that they picked fv10RRIS up north of the practice. MCWBORTER said

they would sometimes use a magnesium strip to set off a thermite device. According to

MCVVHORTER, the magnesium strip sets off the therrnite device a lot faster "than a

normal wick would." He said the magnesium strip looks like tape, but it is metal,

"blackish grey in color."

       28.    MCWHORTER also admitted to his participation in the bombing of the

Dar Al Farooq Islamic Center on August 5, 2017. MCW}IORTER said MCWHORTER,

BARI, and MORRIS drove to Minn.esota in a charcoal gray Nissan Frontier, which

HARI rented from Enterprise Rent-A-Car in Champaign. According to MCWHORTER,

HA.RI picked up MORRIS and MCvVHORTER from their homes prior to departing

Illinois. HAR!, MCWHORTER, and MORRIS each had specific roles for the bombing.

}!ARI was the driver, MORRIS was responsible for smashing the window :in, and

MCMIORTER was responsible for throwing the bomb in the v1dndow. MCWHORTER

claimed it was HARI' s idea to target the Mosque. MCWHORTER said they did not

intend to kill anyone, but they wanted to "scare them out of the country" (referring to

Muslims), because they push their beliefs on everyone else. MCWHORTER also said

they committed the bombing mainly to "show them hey, you're not welcome here, get

the fuck out." MCWHORTER said MORRIS smashed the window in with a

sledgehammer. MCWHORTER described the device as a "huge ass black powder

bomb.'' The device was approximately 18"-24" tan. MCWHORTER initially said it was

made out of PVC, but then stated it was probably metal. MCWHORTER admitted

                                           13




                                                                                          00000345
   CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 16 of 24




igniting the devke \Nith a green fuse. MCWHORTER said he didn't w,mt to be

anywhere near it when it went off. MC\tVHORTER said after he threw the bomb inside

he saw a man, who looked "directly at him." MCWHORTER said this occurred at

approximately 3:00 a.m. to 4:00 a.m. MCWHORTER said, "we were Jong gone before it

went off" (referring to the bomb exploding).

       29.    MCWHORTER also admitted that he, HA.RI, MORRIS, and MACK

participated in a home invasion in Indiana. MC\IVHORTER wns unsure of the exact date

but it was after December, 2017. MCWHORTER stated that the group believed the

home was of a Hispanic drug dealer that could be robbed of the cash inside. He said the

group was armed with the automatic weapons and posed as police officers executing a

search warrant However, MCWHORTER stated they did not find any cash in the

residence. In addition, MCW}K)RTER claimed the group had conducted three Wal-

Mart robberies in Illinois.

       30.    MCVVHORTER also aclmilted that he, HA.RI, and MORRIS planted the

explosive devices onJ.O.'s property. According to MCWHORTER, the motivation was

to get J.O. in trouble prior to the court hearings for HARI. MCWHORTER said that

HARI sent the "tip" to ATF.

       31.    Separately from MCWHORTER, law enforcement also :interviewed

MACK on March 10, 2018. MACK admitted that he shot the automatic ·weapons outside

of Paxton, Illinois so that he could feel how it felt to fire an automatic weapon. MACK

also admitted to participating in a home invasion with HARI, MORRIS, and

MCWHORTER. MACK believed the home invasion was in Indiana but was unsure of

                                           14




                                                                                          00000346
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 17 of 24




the date. MACK said he was provided a 12-gauge shotgun as his weapon during the

honi.e invasion. MACK later identified the shotgun as one of the weapons taken from

the brother's residence.

       32.    IvIACK also admitted to participating with the group in a Wal-Mart

robbery. MACK believed that the robbery took place in Mattoon, Illinois. MACK said

that when MORRIS approached a Wal-Mart clerk and demanded money, she called ottt

on the radio and the group left the Wal-Mart. (According to reports from the Mt.

Vernon, Illinois police departmenl:, Jv1ACK's description of the robbery appears to

match an attempted robbery of a Wal-Mart in Mt. Vernon not Mattoon, Illinois.)

       33.    On March 13, 2018, FBI agents arrested MCWHORTER. Following his

arrest, MCWHORTER was interviewed by Special Agent Brenda Kane. HAR! told

MCWHORIER they were going to go on a trip and drop off a package at certain place.

Before HAR!, MCWHORTER, and MORRIS left for the trip, MCWHORTER saw the

package. MCWHORTER described the package as a pipe approximately 6 inches in

diameter, approximately 18-24 inches high, and black in color. MCWHORTER was not

sure if the device was made out of PVC or metal. MCWHORTER initially saw the

device on the back floorboard in the Nissan Frontier rented by HAR!. MCWHORTER

said approximately one week prior to the bombing in Minnesota, HARI and

MCWHORTER traveled to a gun shop in Indiana and purchased approximately 10

pounds of black powder. HARI paid cash for the black powder. MCWHORTER

thought the gun shop specialized in black powder and muzzleloaders. MCWHORTER

could not recall the name of the gun shop. MCWHORTER went inside the gun shop

                                           15



                                                                                      00000347
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 18 of 24




with HARI when he purchased the black powder. The powder came in approximately

one pound containers. MC\IVI'IORTER said at the time ofthe purchase he did notknow

what the blad~ powder would be used for .. MCWHORTERrealizedwhatthe black

powder was purchased for when he saw the device on the floorboard ofthe Nissan

Frontier. HARltold MCWHORTER he burned some of the containers in his fireplace at

his house in Clarence, IL. HARI has a residence located at 209 W l st St. N., Clarence,.

Illinois.

        34..   On March 13, 2018, a Criminal Complaint was.filed in the UnitedStates

District Cottrt inUrba,na,Dlinois, charging HARi, MCWHORTER, MORRIS1~d MACK

with possession of a maclrlne gun in viola.non ofl8U .S;C. §·922(0). All four defendants

are currently in federal custody;

        35.    The pictures provided by CSl in December 2017 depicted what appeared

to be steel caps, green fus~, flachettes, and what appeared to be rusted steel piping tmtt

could potentially be used to builc:l a. piPf! bomb. On :Februa,ry 20, 2018,. CS2 reported that

HARisaic:l that everything illegal had been removed from the office on 1\llain Road.
                     .      .




HARitold them that the items are dose enough thatif they needed them they could get

them quickly. During the execution of a search warrant on March 13 and 14, 2018,

authorized by United States Magistrate Judge Eric I. Long, the FBI searched 1        N.1900

E., P&x:ton, Illinois, and HARI's office at 1 S.1\11ctin Road,Clarence; .Illinois. During the

search,SpecialAgentJoeLC.. Smith and T.FO BarbaraRobbihsdiscoverec:l wJ:J.atwas

believed to be the san,,e area CS-,J took pictures ofih December 2017. Although SA Joel

Smith and TFO Barbara Robbins observed the Ford County Sheriff's Deputy hat and a

                                             16



                                                                                                 00000348
   CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 19 of 24




small portion of green fuse, the other items depicted in the previous photograph were

not present. These items were also not present at J.O.'s residence during the search on

or about February 19, 2018,, or present in a LI-Haul storage unit used by HARI that

agents searched pursuant to a federal search warrant on March 16, 2018.

                                      Conclusion

      36.    Isubmitthat there is probable cause toissue the requested search warrant

for the premises described in Attachment A for the things clescdbed in Attachment R




                                         BARBARA ROBBINS, Special Federal Officer
                                         Federal Bureau of Investigation




United States Magistrate Judge




                                           17




                                                                                          00000349
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 20 of 24




                                   ATTACHMENT A

                 DESCRIPTION OF PROPERTY TO BE SEARCHED

The property to be searched is 2   West 181 Street North, Clarence, Ulinois, including the
outbuildings on the property. Photographs of the premises including the outbuildings
are attached below.




                                                                                             00000350
CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 21 of 24




                                                                       00000351
     CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 22 of 24




                                     ATTACHMENTB

                                 EVIDENCE TO BE SEIZED

             evidence that relates to violations of Titlel8, United States Code, Sections

922(0), 844(i}, 924(c),     1951, including but     limited to:

       1.       Fireartn$., ammttni.tion" magazines, holstersi gun cases, gun containers,.

ammunition containers,alld any items, t.ools; manuals, or instructions regarding

automatic weapons and/ or machineguns;

       2..      Any and all materials related to destructive devices or theirconstru.ction,

inclµding butnot liµtited to, d~tructive devi~s, pipe bombs, explosive:materials,black

powder, tannerite, fuses, metal         metal or plastic PVC         nails~ and books,

manuals, or instructions regarding bomb making;

       3.       Any and all safes or other secured or locked containers thatlaw

enforcement is unable to search on the premises;

       4.       Any and all clothing or items related to armed robbery and/or appearing

as a law enforcement officer, including police uniforms, pJtches, badges, body armor,

hard soft or armor plates, ski masks, and helmets;

                Books, notes, or other records containir•g names, addresses, or telephone

numbers;

       6.       Substantial amounts of currency;

       7.       Financial records relating to obtaining, transferring, depositing,

withdrawing, converting, or storing large amounts of currency, or spending large sums

ofmoney, including,.butnot limited.to,. st~tements of acC()tlltt, depositslips; money




                                                                                              00000352
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 23 of 24




order or cashier's check receipts, cancelled checks, check registers, passbooks, other

records from financial institutions, ledgers, financial statements, stock certificates,

bonds, other financial instruments, credit card records, and receipts;

       8.       Photographs of other persons, property, locations, or firearms constituting

evidence of associations between persons or participation in the aforementioned

offenses; and

       9.       Records evidencing occupancy or ownership of the premises described

above, including, but not limited ta, utility and telephone bills, mail envelopes, or

addressed correspondence;

       10.      Records evidencing travel to Bloomington, Minnesota or Wal-Marts in

Watseka, Mattoon, and Mt. Vernon, Illinois, including but not limited to, maps and

receipts, including but not limited to gas, hotel, and rental car receipts; and

       11.      The foregoing list of items to be seized, in paragraphs 1 through 10,

includes all of the items of evidence in whatever form and by whatever means they may

have been created or stored, that may contain evidence of or be used to facilitate

violations of Title 18, United States Code, Sections 922(0) (possession of a machine gun),

844{i) (arson and attempted arson), 924(c) (using a destructive device during a crime of

violence), and 1951 (robbery in commerce), as detailed above, including any hand-made

form, any photographic form or any electrical, electronic, digital or magnetic form, such

as any information on an electronic, digital or magnetic storage device like a floppy

diskette, hard disk, backup media, CD-ROM, thumb drive, optical disc, electronic
                                              2




                                                                                              00000353
    CASE 0:18-cr-00150-DWF-HB Document 97-3 Filed 07/18/19 Page 24 of 24




dialer, electronic notebook, as well as printout or readouts from any digital or magnetic

storage device, computer hardware, including data-processing devices (such as central

processing units, desktop computers, self-contained "laptop" or "notebook" computers,

and Personal Digital Assistants -- PDAs); internal and peripheral storage devices (such

as fixed disks, floppy disks, external hard disks, floppy disk drit1es and diskettes, tape

drives and optical storage devices, thumb-drives, and other memory storage devices);

peripheral input/ output devices (such as keyboards, printers, scanners, plotters, video

display monitors, and optical readers); and related communications devices (such as

modems, routers, cables and connections, recording equipment, speed dialers,

programmable telephone dialing or signaling devices, and electronic tone-generating

devices); as well as any devices, mechanisms, or parts, that can be used to restrict access

to computer hard,vare (such as physical lock and keys)r computer software, including

programs to run operating systems, applications, utilities, compilers, interpreters,

video, web browsers, and communications programs, all computer-related

documentation including written, recorded, printed, or electronically-stored material

which explains or illustrates how to configure or use computer hardware, software, or

other related items, and all computer passwords and data security devices, including

encryption devices, chips and circuit boards. All seized items containing digital

evidence shall be imaged onsite or at a cmnputer forensics laboratory to be forensically

examin~d by forensic experts.



                                             3




                                                                                              00000354
